Citation Nr: 1224087	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-34 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for residuals, post operative right recurrent anterior shoulder dislocation.  

2.  Entitlement to service connection for thrombocytopenia.

3.  Entitlement to service connection for a skin rash of the face, arms and legs.
	

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July to October 1986 and from October 1989 to October 1995.  He had service in the Southwest Asia Theater of Operations between December 1990 and May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted a right shoulder disability and denied the rest of the claim.  

In March 2007, the RO increased the right shoulder rating from 10 to 30 percent, effective for the entire time on appeal.  A rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the Veteran has not withdrawn the appeal, the issue of an evaluation above the current 30 percent remains in appellate status. 

The Veteran was scheduled for a Board hearing in July 2011.  He notified the Board prior to his hearing date that he would not be able to attend, needed 60 days to submit additional medical evidence, and did not want his hearing rescheduled.  A second Board hearing was scheduled in January 2012 but he failed to appear.  As the record does not indicate that he has requested that the hearing be rescheduled, the Board deems the request to be withdrawn.  38 C.F.R. § 20.704 (2011).

The issues of a higher rating for a right shoulder disability and entitlement to service connection for a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's in-service platelet count was low and he has a post-service diagnosis of thrombocytopenia.  


CONCLUSION OF LAW

Thrombocytopenia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5013(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for thrombocytopenia.  Thrombocytopenia is defined as a decrease in the number of blood platelets.  See Dorland's Illustrated Medical Dictionary 1707 (28th ed. 1994).  

Service treatment records did not reflect any pertinent laboratory findings at the time of a July 1989 enlistment examination.  A February 1993 blood test, however, noted that the Veteran's platelet count was 78 (in units of 1000/c).  This was reported to be low as the normal range was 130-400.

Post-service private medical evidence of record reveals that the Veteran's platelet count continued to be low/decreased.  He was diagnosed with chronic thrombocytopenia as early as December 2005.  This diagnosis was confirmed in April 2006, when he was diagnosed with thrombocytopenia, also diagnosed as idiopathic thrombocytopenia purpura.

The evidence of record supports the Veteran's claim for service connection for thrombocytopenia.  This is so because a blood test revealed a low platelet count during service and he currently has a diagnosis of thrombocytopenia.  As there is no evidence that the post-service low platelet count is due to an intercurrent cause or event that occurred after his discharge from service, the Board resolves reasonable doubt in his favor by finding that service connection for thrombocytopenia is warranted. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for thrombocytopenia is granted.  


REMAND

Additional development is needed before the Board can adjudicate the remaining claims.  

With respect to a claim for an increased rating, the Veteran last underwent an examination for his right shoulder in June 2006.  When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his or her current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  On remand, a more contemporaneous VA examination should be scheduled.  

With respect to the claim for a skin rash, service treatment records reveal that the Veteran was seen with complaints of an itchy, red rash on both ankles that had spread to his calf in an August health record on which the year was not recorded.  The assessment was contact dermatitis.  He was seen in March 1995 with complaint of rash under his left arm present for months that would not go away.  The assessment was a fungal infection of the left axillary area.  There is no discharge examination of record.  

Post-service evidence of record reveals that the Veteran was seen with complaint of a rash on his right forearm in April 2004.  At that time, he reported chopping wood and doing a lot of work under houses, developing an itchy rash, and most likely being exposed to poison oak.  The assessment was atopic dermatitis.  For definitional purposes only, atopic dermatitis is a chronic skin disorder that involves scaly and itchy rashes but does not appear to be related to exposure to poison oak.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the in-service and post-service evidence of record described above, an examination is needed to determine whether the Veteran has a skin disorder that is etiologically related to active service. 

The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature, extent and severity of his service-connected right shoulder disability.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should identify all residuals attributable to the right shoulder disability.  The examiner should report the range of motion measurements for the right shoulder, in degrees.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of ankylosis (the scapula and humerus moving as one piece), and, if so, whether it is favorable (abduction to 60 degrees, can reach mouth and head), intermediate (between favorable and unfavorable), or unfavorable (abduction limited to 25 degrees from side).  

The examiner should also address whether there is any impairment of the humerus (fibrous union of the humerus, false flail joint, or flail shoulder).  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

2.  Schedule the Veteran for an examination to ascertain any current skin disorders and their etiology.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current skin disorder identified had its onset during active service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4.  Finally, readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


